Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 4, and 6-10, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose capturing one or more images of a tubular being run into a well, the tubular comprising a first tubular section and a second tubular section connected together by a connection; based on the captured one or more images, determining an elevation of the connection relative to a reference elevation of the well; based on the determined elevation, generating an operating condition, wherein the operating condition comprises an alignment position of the connection relative to a blowout preventer of the well; determining whether an automation rule includes the operating condition, wherein the automation rule comprises a condition in which the connection is aligned with the blowout preventer; and in response to determining that the automation rule includes the operating condition, transmitting a signal to drive a controllable device, wherein the controllable device comprises an alarm, and driving the controllable device comprises triggering the alarm, in the context as claimed.

Regarding claims 11, 12, and 14-22, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a system, comprising: an image sensor configured to capture an image stream of a tubular being run into a well, wherein the image sensor is portable, and the tubular comprising a first tubular section and a second tubular section connected together by a connection; and an onsite edge gateway local to the image sensor and communicatively coupled to the image sensor, the onsite edge gateway configured to perform operations comprising: receiving an image stream from the image sensor; determining, from the image stream, an elevation of the connection relative to a reference elevation of the well; generating, based on the determined elevation, an operating condition; determining whether an automation rule includes the operating condition; and in response to determining that the automation rule includes the operating condition, transmitting a signal to drive a controllable device in a remote location, in the context as claimed.

Regarding claim 23, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose capturing one or more images of a tubular being run into a well, the tubular comprising a first tubular section and a second tubular section connected together by a connection; based on the captured one or more images, determining an elevation of the connection relative to a reference elevation of the well; determining a rate at which the tubular is being run into the well based on at least two captured images of the one or more images; based on the determined elevation, generating an operating condition; determining whether an automation rule includes the operating condition; and in response to determining that the automation rule includes the operating condition, transmitting a signal to drive a controllable device, in the context as claimed.

Regarding claims 24-26, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose capturing one or more images of a tubular being run into a well, the tubular comprising a first tubular section and a second tubular section connected together by a connection; based on the captured one or more images, determining an elevation of the connection relative to a reference elevation of the well, wherein determining the elevation of the connection comprises distinguishing the connection from the first and second tubular sections; based on the determined elevation, generating an operating condition; determining whether an automation rule includes the operating condition; and in response to determining that the automation rule includes the operating condition, transmitting a signal to drive a controllable device, in the context as claimed.

The closest prior art of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683